


Exhibit 10.1

 

 

GRAPHIC [g164244kgi001.gif]

 

CF Industries Holdings, Inc.

 

4 Parkway North, Suite 400

 

Deerfield, Illinois 60015-2590

 

 

 

847-405-2400

 

www.cfindustries.com

 

 

May 2, 2008

 

Cheryl K. Schmura

Vice President, Crop Nutrients

CHS, Inc.

5500 Cenex Drive

Inver Grove Heights, Minnesota 55077

 

Re:          Multiple-Year Contract for the Purchase and Sale of Fertilizer

Dated July 1, 2005 by and between CF Industries, Inc. and

CHS, Inc. (as assignee from Agriliance, LLC)

 

Dear Cheryl:

 

To better accommodate our operations and the needs of our customers, we have
modified our Multiple-Year Contract to combine the Requirement Volume and the
Sales Target Volume for DAP and MAP. To that end, this letter is intended to
amend the above-referenced contract effective July 1, 2008 by (i) modifying
Section 1(a) such that the Requirement Volume and the Sales Target Volume for
DAP and MAP are combined as DAP/MAP and (ii) adding the following sentence at
the end of the first paragraph of Section 2 to address the placement of orders
for MAP:

 

Orders for MAP must be placed (i) not less than fifteen (15) days prior to the
first day of the month in which the Customer has requested shipment (the
“Shipment Month”) for Product sourced from Plant City, Florida, and (ii) not
less than forty-five (45) days prior to the first day of the Shipment Month for
Product sourced from all other locations.

 

In all other respects, the Multiple-Year Contract shall remain in full force and
effect.

 

If you are in agreement with these changes, please indicate your consent by
signing and returning the enclosed copy of this letter.

 

 

Very truly yours,

 

 

 

CF Industries, Inc.

 

By:

/s/ Monty Summa

 

 

Monty Summa, Vice President, Sales

 

 

 

 

ACCEPTED AND AGREED TO

 

this 9th day of May, 2008

 

 

 

CHS, Inc.

 

By:

/s/ Cheryl K. Schmura

 

 

Cheryl K. Schmura

 

 

Vice President, Crop Nutrients

 

 

--------------------------------------------------------------------------------
